NOTICE: This opinion is subject to motions for reargument under V.R.A.P. 40 as well as formal
revision before publication in the Vermont Reports. Readers are requested to notify the Reporter
of Decisions by email at: JUD.Reporter@vermont.gov or by mail at: Vermont Supreme Court, 109
State Street, Montpelier, Vermont 05609-0801, of any errors in order that corrections may be made
before this opinion goes to press.


                                          2022 VT 12

                                         No. 2021-177

Sadie Boyd, Madeline Klein & Town of Whitingham               Supreme Court

                                                              On Appeal from
   v.                                                         Superior Court, Windham Unit,
                                                              Civil Division

State of Vermont                                              January Term, 2022


Katherine A. Hayes, J.

James A. Valente and Adam W. Waite of Costello, Valente & Gentry, P.C., Brattleboro, for
 Plaintiffs-Appellants.

Thomas J. Donovan, Jr., Attorney General, and David Boyd, Assistant Attorney General,
 Montpelier, for Defendant-Appellee.


PRESENT: Reiber, C.J., Eaton and Carroll, JJ., and Johnson, J. (Ret.), and Bent, Supr. J. (Ret.),
         Specially Assigned


        ¶ 1.   CARROLL, J. Plaintiffs are Sadie Boyd, a student at Twin Valley Middle High

School in Whitingham, Vermont; Madeleine Klein, a resident and property owner in Whitingham;

and the Town of Whitingham. In October 2017, plaintiffs filed a complaint for declaratory and

injunctive relief against defendant State of Vermont, arguing that the education funding and

property taxation system set forth in 16 V.S.A. ch. 133 and 32 V.S.A. ch. 135 violated the

Education Clause, the Proportional Contribution Clause, and the Common Benefits Clause of the

Vermont Constitution. They claimed that the system was unconstitutional because it deprived

plaintiff Boyd of an equal educational opportunity, required plaintiff Klein to contribute
disproportionately to education funding, and compelled the Town to collect an unconstitutional

tax. The civil division granted the State’s motion for summary judgment, concluding that plaintiffs

had failed to demonstrate that the alleged inequities were caused by the statutes in question or that

the education property taxation system lacked a rational basis. We affirm.

                                         I. Relevant Law

       ¶ 2.    Vermont’s education funding and property taxation statutes are intended “to make

educational opportunity available to each student in each town on substantially equal terms, in

accordance with the Vermont Constitution and the Vermont Supreme Court decision of February

5, 1997, Brigham v. State of Vermont.” 16 V.S.A. § 4000(a). Chapter II, § 68 of the Vermont

Constitution, known as the Education Clause, makes education “a fundamental obligation of the

state.” Brigham v. State (Brigham I), 166 Vt. 246, 263, 692 A.2d 384, 394 (1997) (per curiam);

see Vt. Const. ch. II, § 68 (providing that “a competent number of schools ought to be maintained

in each town unless the general assembly permits other provisions for the convenient instruction

of youth”). In the landmark Brigham I decision, we recognized that the Education Clause and the

Common Benefits Clause together guarantee Vermont students a right to equal educational

opportunities, and concluded that the then-existing statewide education funding scheme violated

this right. 166 Vt. at 268, 692 A.2d at 397.

       ¶ 3.    At the time Brigham I was decided, Vermont public schools were financed by a

combination of funds raised by towns and cities through local property taxes funds distributed by

the State under its so-called foundation plan. The foundation plan provided money to school

districts to allow them to spend an amount per pupil that would provide a minimally adequate

education. Despite this assistance, wide disparities in per-pupil spending existed between rich and

poor school districts. Towns with greater property wealth spent more per pupil and had lower

effective tax rates than poorer towns. The State conceded in Brigham I that as a result, children



                                                 2
living in property-poor school districts lacked the same educational opportunities as those living

in wealthier districts.

        ¶ 4.    We held that this system deprived Vermont students of their constitutional right to

equal educational opportunities. Id. We noted that “[t]he Constitution does not, to be sure, require

exact equality of funding among school districts or prohibit minor disparities attributable to

unavoidable local differences.” Id. at 267, 692 A.2d at 397. However, we rejected the State’s

argument that the foundation plan sufficiently ameliorated the funding disparities between rich

and poor districts to eliminate a constitutional claim of discrimination, concluding that the system

fell “well short of achieving reasonable educational equality of opportunity.” Id. We went on to

explain:

                 In so holding we emphasize that absolute equality of funding is
                neither a necessary nor a practical requirement to satisfy the
                constitutional command of equal educational opportunity. As
                plaintiffs readily concede, differences among school districts in
                terms of size, special educational needs, transportation costs, and
                other factors will invariably create unavoidable differences in per-
                pupil expenditures. Equal opportunity does not necessarily require
                precisely equal per-capita expenditures, nor does it necessarily
                prohibit cities and towns from spending more on education if they
                choose, but it does not allow a system in which educational
                opportunity is necessarily a function of district wealth. Equal
                educational opportunity cannot be achieved when property-rich
                school districts may tax low and property-poor districts must tax
                high to achieve even minimum standards. Children who live in
                property-poor districts and children who live in property-rich
                districts should be afforded a substantially equal opportunity to have
                access to similar educational revenues. Thus, as other state courts
                have done, we hold only that to fulfill its constitutional obligation
                the state must ensure substantial equality of educational opportunity
                throughout Vermont.


Id. at 268, 692 A.2d at 397.

        ¶ 5.    After Brigham I was decided, the Legislature made major changes to the education

funding and property taxation scheme, and it has continued to make refinements in subsequent

years. See, e.g., 1997, No. 60; 2003, No. 68. Under the current system, voters within each school

                                                  3
district decide the district’s budget for each fiscal year. See 16 V.S.A. § 428(a) (governing town

school districts); id. § 511(a) (governing incorporated school districts). The budgets are then

funded by the State, which collects property taxes at rates it sets to cover a portion of the cost. See

id. § 4025 (establishing Education Fund, which is funded by education property tax as well as

revenues from state lotteries and other taxes, and is to be used to pay school districts and

supervisory unions in accordance with 16 V.S.A. § 4028); id. § 4028(a) (providing for payment of

“adjusted education payment” to school districts); id. § 4001(14) (defining “adjusted education

payment” as “district’s education spending per equalized pupil”); 32 V.S.A. § 5402(a) (setting

uniform statewide education property tax rates). Property is divided into two categories for

purposes of the education tax: homestead property, meaning the principal dwelling and

surrounding land owned and occupied by a resident individual as the individual’s domicile; and

nonhomestead property, which includes most other types of property. 32 V.S.A. § 5401(7), (10)

(defining homestead and nonhomestead property); id. § 5402(a) (setting different rates for

homestead and nonhomestead property).

       ¶ 6.    The State sets homestead property tax rates using universal statewide formulas to

address differences in property wealth between districts, so that voters in districts with the same

spending per equalized pupil pay approximately the same homestead property tax rate without

regard to whether property values in each district are relatively high or low. See id. §§ 5402, 5404-

5405; Brigham I, 166 Vt. at 255, 268, 692 A.2d at 389, 397 (invalidating previous funding scheme

under which per-pupil spending was highest in wealthy districts, which benefited further from low

school tax rates, while towns with limited resources spent less per student and paid more in taxes).

The legislative body of each municipality is required to bill property taxpayers as directed by the

Commissioner of Taxes in accordance with the education tax rates. 32 V.S.A. § 5402(b).

       ¶ 7.    Under the current system, if a school district spends more than 121% of the

statewide average district education spending per equalized pupil in fiscal year 2015, increased by

                                                  4
inflation through the fiscal year for which the amount is being determined, its homestead property

tax rate increases twice as fast on spending above that threshold. Id. § 5401(12) (defining “excess

spending”); id. § 5401(13) (explaining how education property and income tax spending

adjustments are calculated). The Legislature has exempted certain items from the excess spending

calculation, including approved capital construction spending and special education spending. 16

V.S.A. § 4001(6)(B).

                                              II. Facts

       ¶ 8.    The following facts were undisputed for purposes of summary judgment.1 At the

time this case was filed, the Twin Valley Contract School District, a joint contract district created

by the Whitingham and Wilmington School Districts, operated the schools within its borders. In

2019, Twin Valley became a unified union school district and the Whitingham and Wilmington

school districts ceased to exist. At all relevant times, Twin Valley operated all schools within the

district and its school board proposed its budgets, which were approved or rejected by district

voters. The Town of Whitingham did not operate or fund any schools.

       ¶ 9.    In fiscal years 2016-2019, the Twin Valley district had between 400 and 500

equalized pupils. During that period, Twin Valley’s education spending per equalized pupil

exceeded the Vermont statewide average by nineteen to thirty percent. The district spent, on

average, $3621 more per equalized pupil than the overall statewide average. During the same

period, other districts similar to Twin Valley—meaning districts with 350 to 550 pupils that

operated schools for all grades—spent less than the statewide average per pupil. Twin Valley

spent an average of $4047 more per pupil than these similarly sized districts.


       1
           Defendant filed a statement of undisputed facts. Plaintiffs responded with their own
statement of facts but did not directly respond to defendant’s statement of facts. Accordingly, for
purposes of summary judgment, defendant’s facts are deemed undisputed. See V.R.C.P. 56(e)
(stating that “[i]f a party fails to properly support an assertion of fact or fails to properly address
another party’s assertion of fact as required by Rule 56(c), the court may . . . consider the fact
undisputed for purposes of the motion”).
                                                   5
       ¶ 10.     While Twin Valley spends more per pupil than the average district in Vermont, its

socioeconomic makeup puts it generally in the lower portion of districts in the state, except for its

home values, which are near or slightly above average. However, according to plaintiffs’ expert,

Twin Valley’s spending is not driven by demographics; Twin Valley spends more per student than

other districts with similar demographics.

       ¶ 11.     During the 2017-2018 school year, Twin Valley offered fewer than 100 high-

school-level courses.2 The previous year, Champlain Valley Union High School, which is the

largest high school in Vermont with a population of over 1200 students, offered more than 150

courses. Students at Twin Valley have access to many other courses online and in person through

dual enrollment and early college class options at participating colleges and the Windham Regional

Career Center.

       ¶ 12.     Plaintiff Boyd was a student at Twin Valley Middle High School when this case

was filed. She testified that she would have preferred to have more options for courses while

attending that school, such as business, child development, and science classes. She preferred to

take classes in person rather than online. She also would have liked to play lacrosse and volleyball,

but Twin Valley did not offer these extracurricular sports.

       ¶ 13.     Students at Twin Valley take college preparatory tests at lower rates than average

for high schools in Vermont and receive lower-than-average scores on those tests. The high-school

dropout rate at Twin Valley is somewhat higher than the statewide average.

       ¶ 14.     As a whole, Vermont spends more of its total economic output, as measured by

gross domestic product, on public education than any other state. It has some of the highest overall

levels of per-pupil spending in the country. Education spending in Vermont is not highly


       2
           Plaintiffs’ statement of facts states that Twin Valley’s high school offered sixty-nine
courses. Defendant, pointing to the same exhibit, asserts that there are ninety-four courses offered.
The discrepancy appears to stem in part from whether separate sections of the same course are
treated as separate course offerings. The difference is not material to the outcome of the case.
                                                   6
associated with student achievement.        Plaintiffs’ expert opined that education spending in

Vermont, and at Twin Valley specifically, is above the threshold at which increases in spending

are associated with increases in student performance. He agreed that at the current level of

spending in Vermont, more spending did not create higher levels of educational opportunity.

       ¶ 15.   Seth Boyd, a Twin Valley school board member and the Town’s designated

representative under Vermont Rule of Civil Procedure 30(b)(6), testified at deposition that the

district’s relatively high per-pupil spending was attributable to student needs, demographics,

special education costs, facility bond payments of over $500,000 per year, and transportation costs.

He opined that there was a need for additional opportunities for Twin Valley students. Boyd and

other witnesses testified that districts the size of Twin Valley do not have the benefit of some

economies of scale that are available to larger schools because the costs of maintaining required

staff such as principals, nurses, and librarians, are spread over fewer students. In addition, they

asserted that Twin Valley incurs higher costs for transportation than many schools due to

geography and other factors.

       ¶ 16.   According to data from the Vermont Agency of Education, in fiscal year 2018,

Whitingham had 182.56 equalized pupils, $20,981.32 in “budgets per equalized pupil,” and

education spending of $19,982.75 per equalized pupil. This placed Whitingham third in the state

in education spending per equalized pupil. Whitingham’s homestead equalized tax rate in 2018

was 2.0974, also among the highest in the state. A Whitingham selectboard member asserted that

the Town could not impose higher local taxes to support local infrastructure and services because

its education taxes were already so high.

       ¶ 17.   Plaintiff Madeleine Klein owns a home and forty-one acres of land in Whitingham.

Her property’s assessed value increased from $241,800 in 2007 to $379,800 between 2010 and

2015, then decreased to $361,900 in 2016 and 2017. Over this period, her assessed property

education tax ranged from $3513 to $5320. She was eligible for an income-sensitivity tax

                                                 7
adjustment, which reduced her actual education property tax payment to approximately $3000-

$4200 per year.3 She struggles each year to pay her taxes.

                                          III. Analysis

       ¶ 18.   Plaintiffs argue that the civil division erred in granting summary judgment to the

State because there is a genuine dispute regarding whether Whitingham students such as plaintiff

Boyd are deprived of equal educational opportunities. Plaintiffs further argue that they provided

sufficient evidence to prove that the State’s education property taxation system requires plaintiff

Klein to make a disproportionate contribution to the funding of education in Vermont because she

pays more in education property taxes than similarly situated taxpayers in other towns. Finally,

plaintiffs claim that the court improperly granted summary judgment on the Town’s claims

because they presented evidence that the taxation scheme harms the Town by depriving it of

revenue and compels the Town to collect an unconstitutional tax from its revenue.

       ¶ 19.   On appeal from a decision granting summary judgment, we review the evidence

and law without deference, applying the same standard as the superior court. Newton v. Preseau,

2020 VT 50, ¶ 4, 212 Vt. 445, 236 A.3d 1270. “Summary judgment is appropriate when,

construing the facts as alleged by the nonmoving party and resolving reasonable doubts and

inferences in favor of the nonmoving party, there are no genuine issues of material fact and

judgment is appropriate as a matter of law.” Sheldon v. Ruggiero, 2018 VT 125, ¶ 14, 209 Vt. 33,

202 A.3d 241. “Where the moving party does not bear the burden of persuasion at trial, it may

satisfy its burden of production by showing the court that there is an absence of evidence in the

record to support the nonmoving party’s case.” Ross v. Times Mirror, Inc., 164 Vt. 13, 18, 665

A.2d 580, 583 (1995). The nonmoving party must then show that there are material facts in


       3
           Certain taxpayers are entitled to a “homestead property tax income sensitivity
adjustment.” 32 V.S.A. ch. 154. The adjustment applies only to a property owner’s “housesite,”
which includes no more than two acres surrounding the property owner’s dwelling. Id.
§§ 6061(11), 6066.
                                             8
dispute. Id. “Evidence which merely makes it possible for the fact in issue to be as alleged, or

which raises a mere conjecture, surmise or suspicion is an insufficient foundation for a verdict.”

Fuller v. City of Rutland, 122 Vt. 284, 289, 171 A.2d 58, 61 (1961). “[W]here the jury could only

find for the plaintiff by relying on speculation, the defendant is entitled to judgment.” Bernasconi

v. City of Barre, 2019 VT 6, ¶ 11, 209 Vt. 419, 206 A.3d 720.

       ¶ 20.   As discussed below, we agree with the civil division that plaintiffs failed to present

evidence sufficient for a jury to find that the current statewide education funding system deprived

plaintiff Boyd of a substantially equal educational opportunity. We conclude that plaintiffs

likewise failed to demonstrate that the property education taxation system arbitrarily discriminates

against plaintiff Klein. Because plaintiffs have not met their burden of proving that the current

education taxation scheme is unconstitutional, the Town’s claims that it is being compelled to

collect an unconstitutional tax and is deprived of revenue by that tax necessarily fail as well.

                             A. Equal Educational Opportunity Claim

       ¶ 21.   We first address plaintiffs’ argument regarding the proper constitutional analysis to

be applied to their claim that the State’s education funding system deprives plaintiff Boyd of an

equal educational opportunity. According to plaintiffs, Brigham I held that equal education

opportunity is a fundamental right and therefore the challenged statutes are subject to strict

scrutiny. The State responds that, although framed as a challenge to the education funding system,

what plaintiffs are really complaining about is the property taxation system, and therefore we

should review their claim using a rational-basis standard.

       ¶ 22.   We need not resolve this dispute because we conclude that under any standard,

plaintiffs have failed to provide evidence sufficient to show that the existing statewide education

funding and taxation scheme is to blame for the number of courses and sports offered at Twin

Valley or its students’ relatively poor performance in testing and attendance.



                                                  9
       ¶ 23.   Statutes are presumed to be constitutional and reasonable. Badgley v. Walton, 2010

VT 68, ¶ 20, 188 Vt. 367, 10 A.3d 469. “In an action challenging a legislative enactment on the

basis of equal protection, one who seeks to void such an enactment on equal protection grounds

undertakes a very weighty burden.” Colchester Fire Dist. No. 2 v. Sharrow, 145 Vt. 195, 199, 485

A.2d 134, 137 (1984) (quotation omitted).

       ¶ 24.   Viewed in the light most favorable to plaintiffs, the limited evidence they presented

showed that between 2016 to 2019, Twin Valley offered approximately half as many in-person

courses as the largest high school in the state. Its students had access to many other in-person and

online courses at nearby institutions. Its students performed somewhat worse than the statewide

average in testing and attendance. At least one student, plaintiff Boyd, would have preferred to

have more in-person course options and more extracurricular sports.

       ¶ 25.   Assuming for the purposes of summary judgment that these facts are sufficient to

establish a claim that plaintiff Boyd or her fellow students were denied substantially equal

educational opportunities, plaintiffs have failed to demonstrate that the deprivation was caused by

the State’s current educational funding and taxation system. The facts of this case are a far cry

from Brigham I, where there was overwhelming evidence that school districts in property-poor

towns spent far less per pupil than districts in wealthy areas, resulting in vast inequality of

educational opportunities between students in rich and poor towns. By contrast, the evidence here

shows that Twin Valley’s per-pupil spending is nearly the highest in the State, despite having

average property values. During the years at issue, it spent approximately $3600 more per pupil

than the statewide average, and $4000 more per pupil than other districts of a similar size.

Plaintiffs’ own expert testified that education spending at Twin Valley is above the threshold at

which increases in spending are associated with increases in student performance. He agreed that

at the current level of spending, more spending would not create higher levels of educational

opportunity. Thus, unlike in Brigham I, it is not obvious that more spending in Twin Valley would

                                                10
translate to better opportunities for students. The record reveals no clear link between the way the

State currently funds public education and Twin Valley’s alleged deficiencies.

       ¶ 26.   Plaintiffs argue that the Town’s Rule 30(b)(6) witness, Seth Boyd, opined that the

“funding formula that is hinged on per-pupil spending doesn’t allow the midsize or smaller schools

to take advantage of the economies of scale” available to larger districts. They argue that this

demonstrates that the current system requires Whitingham to spend more to get the same services,

thereby denying Whitingham students equal educational opportunities. However, this conclusory

statement was unsupported by any specific facts or expert testimony and was therefore insufficient

to defeat summary judgment. See Starr Farm Beach Campowners Ass’n v. Boylan, 174 Vt. 503,

506, 811 A.2d 155, 160 (2002) (mem.) (“Testimony which presents nothing but conclusions is

insufficient to defeat a motion for summary judgment.”).

       ¶ 27.   The record also does not support plaintiffs’ argument that, but for the excess-

spending penalties imposed by the State, the Twin Valley district would have additional funding

that it would use to improve educational opportunities for students. Plaintiffs presented no

evidence that Twin Valley would have offered the in-person courses or sports desired by plaintiff

Boyd, or other opportunities not currently available, if the district had not been subject to the

penalties. The fact that Twin Valley, a relatively small high school, offers fewer courses and sports

may simply reflect a lack of interest or an insufficient number of students to justify offering them.

The evidence connecting the alleged shortcomings of the Twin Valley school to the way the State

currently funds public education is simply too tenuous to support plaintiffs’ claim.

       ¶ 28.   Plaintiffs argue that in Brigham v. State (Brigham II), 2005 VT 105, ¶ 13, 179 Vt.

525, 889 A.2d 715 (mem.), we held that the plaintiff students adequately stated a claim that they

were being denied equal educational opportunities by alleging that the State provided inadequate

funding to the Whitingham school, resulting in a limited curriculum compared to students at larger

high schools. While such allegations may have been sufficient to withstand a motion to dismiss,

                                                 11
at the summary judgment stage it was plaintiffs’ burden to put forth admissible evidence to support

their allegations. Mello v. Cohen, 168 Vt. 639, 641, 724 A.2d 471, 474 (1998) (mem.) (“Even

though a plaintiff’s allegations present a cognizable claim sufficient to withstand a motion to

dismiss, the same allegations may well prove insufficient to withstand a motion for summary

judgment.”). As noted above, the only evidence presented by plaintiffs in support of this argument

was that Twin Valley, which spends more per pupil than most schools in Vermont, offers fewer

courses than the largest high school in the state. But this disparity may simply be due to inherent

“differences among school districts in terms of size,” which we have recognized “will invariably

create unavoidable differences in per-pupil expenditures” and, by extension, educational

opportunities. Brigham I, 166 Vt. at 268, 692 A.2d at 397. The record here is simply insufficient

to show that the current statewide funding model is the reason for Twin Valley’s alleged

deficiencies. Accordingly, the court properly granted the State’s motion for summary judgment.

                               B. Proportional-Contribution Claim

       ¶ 29.   We next address plaintiff Klein’s claim that the education property taxation system

violates the Vermont Constitution’s Proportional Contribution Clause because it requires her to

pay a disproportionate contribution to the funding of education in Vermont. The Proportional

Contribution Clause provides “[t]hat every member of society hath a right to be protected in the

enjoyment of life, liberty, and property, and therefore is bound to contribute the member’s

proportion towards the expence of that protection.”        Vt. Const. ch. I, art. 9.    The clause

“establish[es] two fundamental requirements for the valid imposition of taxes in Vermont: first,

that any legislative classification of taxpayers bear a reasonable relation to the purpose for which

it is established; and second, that the classification scheme be fairly and equitably applied among

like classes of taxpayers.” In re Prop. of One Church St. City of Burlington, 152 Vt. 260, 266, 565

A.2d 1349, 1352 (1989).



                                                12
       ¶ 30.   We have recognized that “reasonable schemes of taxation must have flexibility, and

some difference of treatment between citizens is virtually inevitable.” Schievella v. Dep’t of

Taxes, 171 Vt. 591, 593, 765 A.2d 479, 482 (2000) (mem.). Accordingly, in assessing the validity

of a taxation scheme under the Proportional Contribution clause, we apply a rational-basis test.

Town of Castleton v. Parento, 2009 VT 65, ¶ 10, 186 Vt. 616, 988 A.2d 158 (mem.). To prevail

on their proportional-contribution claim, plaintiffs must show that the government “arbitrarily

treated similarly situated taxpayers differently.” Id. But “[i]f there is a rational basis for the

distinctions, serving a legitimate policy objective, there is no equal protection violation. In

applying this standard, we must look at any of the purposes that are conceivably behind the

statute.” Alexander v. Town of Barton, 152 Vt. 148, 157, 565 A.2d 1294, 1299 (1989) (quotation

omitted).

       ¶ 31.   We conclude that the trial court properly granted summary judgment to the State

on plaintiffs’ proportional-contribution claim because they failed to demonstrate that plaintiff

Klein was treated differently than other similarly situated taxpayers. Plaintiffs proffered very little

evidence in support of their claim. They relied primarily on data showing that Whitingham had

one of the highest education property tax rates in the State in 2018 because of its high per-pupil

spending. However, the fact that a town has a high tax rate does not necessarily mean that a

particular resident pays more taxes, in dollar terms, than similarly situated residents in other towns.

The amount of education tax paid depends on the value of the property, the income level of the

owner, the local per-pupil spending amount, and other factors. Here, the evidence is that plaintiff

Klein paid approximately $2000 per year after credits on her housesite, and an additional $1000-

$2200 per year on the 39 acres surrounding her housesite, for a total education tax of approximately

$4000 per year. Without an analysis of property tax rates, education spending, property values,

and income levels in other towns, we are left to speculate about how Klein’s tax burden compared

to similarly situated individuals in those towns. And given the complexity of the education

                                                  13
property taxation scheme, we conclude that it would not be reasonable for a jury to simply infer

from this evidence that plaintiff Klein is treated differently than others like her. See Bernasconi,

2019 VT 6, ¶ 11 (“[W]here the jury could only find for the plaintiff by relying on speculation, the

defendant is entitled to judgment.”); Mello, 168 Vt. at 641, 724 A.2d at 474 (“[T]o defend against

a summary judgment motion, a plaintiff cannot rely on conclusory allegations or mere

conjecture.”).

       ¶ 32.     Furthermore, to the extent that plaintiff Klein’s claim is based on the fact that the

education property taxation scheme requires residents of high-spending school districts like Twin

Valley to pay an excess-spending penalty, which in turn drives up their education property tax rate,

we agree with the trial court that plaintiffs failed to show this classification is invalid. See

Schievella, 171 Vt. at 594, 765 A.2d at 483 (explaining that when challenging constitutionality of

tax statute, “plaintiffs’ burden is to show that every conceivable basis for the legislative

classification is invalid” (quotation omitted)). The Legislature may have properly concluded that

the excess-spending penalty was necessary to allow districts to continue to exercise local control

over their budgets, while at the same time equalizing inter-district spending by requiring high-

spending districts to contribute to districts that could not afford to spend as much. See Brigham I,

166 Vt. at 265, 692 A.2d at 396 (describing local control as “laudable goal” but requiring State to

ensure access to substantially similar per-pupil spending). The Legislature could also have

concluded that because the State now funds the entirety of school district budgets, an excess-

spending penalty was necessary to encourage districts to control their overall spending and avoid

depleting the Education Fund. See Holton v. Dep’t of Emp. & Training, 2005 VT 42, ¶ 30, 178

Vt. 147, 878 A.2d 1051 (holding that “ensur[ing] the financial integrity and liquidity of” state

unemployment compensation fund was legitimate governmental interest). These are legitimate

governmental interests that support the disparate treatment of residents in high-spending districts.



                                                  14
For these reasons, we conclude that the court properly granted summary judgment to the State on

plaintiffs’ proportional-contribution claim.

                                           C. The Town’s Claims

       ¶ 33.   We turn to whether the court properly granted summary judgment to the State on

the Town of Whitingham’s claims. Plaintiffs alleged that the State’s unconstitutional property

taxation scheme harmed the Town by depriving it of revenue and forced the Town to collect an

illegal tax from its residents. The trial court concluded that the Town’s claims failed because

plaintiffs failed to establish as a threshold matter that the property education tax statutes were

unconstitutional, and the Town otherwise lacked capacity to sue the State. We agree.

       ¶ 34.   Capacity is “defined as a party’s personal right to come into court and is usually

conceived of as a procedural issue dealing with the personal qualifications of a party to litigate.”

Town of Andover v. State, 170 Vt. 552, 553, 742 A.2d 756, 757 (1999) (mem.) (quotation omitted).

“[T]he traditional principle throughout the United States has been that municipalities and other

local governmental corporate entities and their officers lack capacity to mount constitutional

challenges to acts of the State and State legislation.” City of New York v. State, 655 N.E.2d 649,

651 (N.Y. 1995). This Court has recognized an exception to the general rule barring local

government challenges to state legislation “where municipalities assert that compliance with a

state statute will force them to violate the constitution.” Town of Andover, 170 Vt. at 553, 742

A.2d at 757. Plaintiffs argue that the Town falls within this exception because the State’s education

tax laws require it to collect an unconstitutional tax from its residents. According to plaintiffs, the

Town could be subject to liability for the allegedly unconstitutional education taxation system

because the law permits the Town to retain 0.225 of one percent of the total education tax it collects

if it timely remits payment to the State Treasurer. See 32 V.S.A. § 5402(c). Plaintiffs further

claim that the allegedly unconstitutional taxation system harms the Town by depriving it of



                                                  15
revenue because Whitingham taxpayers are unwilling to pay more for town services on top of their

existing education tax burden.

        ¶ 35.   The trial court properly granted summary judgment to the State on the Town’s

claims. The Town’s claims are based on the premise that the education property taxation and

funding scheme is unconstitutional because it deprives Whitingham students of equal educational

opportunities and requires Whitingham taxpayers to pay a disproportionate amount of taxes. As

discussed above, plaintiffs failed to put forth evidence sufficient for a jury to find in their favor on

these constitutional challenges. Because plaintiffs did not establish their underlying claims that

the education property taxation scheme is unconstitutional, the Town’s derivative claims likewise

fail.

        Affirmed.

                                                 FOR THE COURT:



                                                 Associate Justice




                                                  16